DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 11-21 as per 30 September 2019 Preliminary Amendment are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karpenko (US Patent No. 8,880,246).

As per Claim 11, Karpenko discloses an attitude control apparatus (12, 28, 30, 40, 48) for a satellite (10) (Figs. 1-4; 5:13-7:25), the attitude control apparatus (12, 28, 30, 40, 48) comprising:
at least three electric motors (as per rotor housing 16 of each CMG 12) arranged to enable a torque (as per H of each CMG 12) to be generated with any orientation of an associated torque vector (q, ω) (Figs. 1-4, 6-7; 5:22-6:45, 8:23-60);

wherein the torque control (32a) of said controller (30) is configured to operate said at least three electric motors (as per rotor housing 16 of each CMG 12) outside a rest state (as per “rest-to-rest maneuvers”) (1:14-45, 9:54-10:20) only when an acceleration torque (e.g., positive slope in 540) and a braking torque (e.g., negative slope in 540) are required in order to execute an agile attitude change maneuver (Figs. 15, 20; 17:4-31, 20:38-21:37).

As per Claim 12, Karpenko further discloses wherein each of said at least three electric motors (as per rotor housing 16) has a flywheel (14) mechanically coupled to a rotor (as per rotor housing 16) of the respective said electric motor (as per rotor housing 16 of each CMG 12) (Fig. 2; 5:35-47).

As per Claim 13, Karpenko further discloses wherein said at least three electric motors (as per rotor housing 16 of each CMG 12) are configured to generate at least a torque of 0.09 newton-meters per kilogram of net mass (as per 420, 440) (Figs. 11, 17; 7:47-53, 15:25-27, 17:37-18:4).

As per Claim 14, Karpenko further discloses wherein said at least three electric motors (as per rotor housing 16 of each CMG 12) are configured to generate at least a torque of 0.45 newton-meters per kilogram of net mass (as per 420, 440) (Figs. 11, 17; 7:47-53, 15:25-27, 17:37-18:4).

As per Claim 15, Karpenko further discloses wherein said at least three electric motors (as per rotor housing 16 of each CMG 12) include at least one fourth electric motor (Fig. 3; 5:22-53), wherein said at least four electric motors (as per rotor housing 16 of each CMG 12) are arranged in a tetrahedral arrangement (Fig. 3) such that, even if one of said electric motors fails (as per rotor housing 16 of each CMG 12), a torque at any orientation of an associated torque vector (q, ω) may be generated with the respectively remaining three electric motors (as per rotor housing 16 of each CMG 12) (Fig. 3-4, 6-7; 5:22-6:45, 8:23-60, 16:65-17:3).


As per Claim 17, Karpenko further discloses wherein said controller (30) is further configured to drive said at least three electric motors (as per rotor housing 16 of each CMG 12) so as to execute a normal attitude change maneuver (e.g., Fig. 1) of the satellite (10) (Figs. 1-4, 6-7; 5:22-6:45, 8:23-60).

As per Claim 20, Karpenko further discloses wherein said controller (30) is configured to control the torque based on a torque characteristic curve (420, 440) (Fig. 17; 17:32-59).

As per Claim 21, Karpenko further discloses an attitude control method for a satellite (10) (Figs. 1-4; 5:13-7:25), the satellite (10) having an attitude control apparatus (12, 28, 30, 40, 48) with at least three electric motors (as per rotor housing 16 of each CMG 12) and a controller (30) (Figs. 1-4, 6-7; 5:22-6:45, 8:23-60), wherein the at least three electric motors (as per rotor housing 16 of each CMG 12) are arranged in such a way that a torque (as per H of each CMG 12) may be generated with any orientation of an associated torque vector (q, ω) (Figs. 1-4, 6-7; 5:22-6:45, 8:23-60), wherein the controller (30) is configured to drive the at least three electric motors (as per rotor housing 16 of each CMG 12) based on a torque controller (32a) (Fig. 4; 5:54-6:45), and wherein the torque controller (32a) is configured to operate the at least three electric motors (as per rotor housing 16 of each CMG 12) outside a rest state (as per “rest-to-rest maneuvers”) (1:14-45, 9:54-10:20) only when an acceleration torque (e.g., positive slope in 540) and a braking torque (e.g., negative slope in 540) are required in order to execute an agile attitude change maneuver (Figs. 15, 20; 17:4-31, 20:38-21:37), the method comprising the following steps:
receiving a target orientation (46) of the satellite (10) (Figs. 4, 6-7; 6:7-7:25, 8:23-60);

generating the calculated acceleration torque (e.g., positive slope in 540 via 44) and the calculated braking torque (e.g., negative slope in 540 via 44) by driving the at least three electric motors (as per rotor housing 16 of each CMG 12) with the controller (30) (Figs. 4, 6-7, 15, 20; 6:7-7:25, 8:23-10:60, 17:4-31, 20:38-21:37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karpenko (US Patent No. 8,880,246) in view of Studer (US Patent No. 4,732,353).

As per Claim 18, Karpenko discloses all limitations of Claim 11.  Karpenko does not expressly disclose wherein the apparatus is configured to at least partially recover energy that has been converted in order to apply the torque.
Studer discloses a control system (as per 76) for positioning a satellite (Fig. 7; 1:19-26, 2:39-3:35, 5:7-60).  In one embodiment, the apparatus is configured to at least partially recover energy that has been converted in order to apply the torque (Fig. 7; 2, 2:5, 4:60-5:60).  In this way, the system can be operated without regard to practical considerations of power efficiency (5:3-6).  Like Karpenko, Studer is concerned with satellite positioning systems.
Therefore, from these teachings of Karpenko and Studer, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Studer to the system of Karpenko since doing so would enhance the system by adapting the system to operate without regard to practical considerations of power efficiency.,

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karpenko (US Patent No. 8,880,246) in view of Ford (US Patent No. 5,474,263).

As per Claim 19, Karpenko discloses all limitations of Claim 11.  Karpenko does not expressly disclose wherein said at least three electric motors have an interlock, said interlock being configured to enable said at least three electric motors to independently and irreversibly release the interlock by applying a corresponding torque.
Ford discloses a system (10) for positioning a satellite (Figs. 1-2; 5:15-61).  In one embodiment, a plurality of motors (46) have an interlock (70) (Figs. 2-3; 5:32-6:29), said interlock (70) being configured to enable said at least the plurality of motors (46) to independently and irreversibly release the interlock 
Therefore, from these teachings of Karpenko and Ford, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ford to the system of Karpenko since doing so would enhance the system by preventing launch load from being transmitted to the rotor structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bonn (US Pub. No. 2005/0125111) and Ross (“A review of pseudospectral optimal control: From theory to flight”; Annual Reviews in Control 36; 2012; pages 182-197) disclose spacecraft control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664